Citation Nr: 1231510	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-33 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

John Francis, Counsel 









INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant seeks recognition as a veteran for purposes of entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a July 2010 substantive appeal, the appellant requested a hearing before the Board sitting at the RO.  The appellant withdrew the request in writing in April 2012.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The service department certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 






CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  VA's failure properly notify the claimant of the means to establish veteran status under 38 C.F.R. § 3.203 and § 3.41 is harmless error as a matter of law.  Palor v. Nicholson, 21 Vet. App. 325 (2007).  The Board finds no prejudice toward the appellant in proceeding with the adjudication of the claim.  

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

Eligibility for this benefit is predicated on meeting the criteria for veteran status as defined in Section 1002 (d) of the Act, which provides that an eligible person is any person who (1) served - (A) before January 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders who were appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under Section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538  ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

Only U.S. Armed Forces service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate U.S. service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if there is reason to believe that information provided to service department was erroneous (e.g., misspelled name), VA may be required to resubmit request for information to service department.) 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

In a February 2009 claim for a one-time payment from the Filipino Veterans Equity Compensation Fund, the appellant reported that she served from May 1942 to December 1945 in the following guerrilla unit: Hakbalahap CommDiv, Group #4, 7th Regimental Command.  The RO noted that the appellant was not on the local reconstructed recognized guerrilla roster and requested verification of service from the National Personnel Records Center (NPRC).  In May 2009, an NPRC representative noted that the appellant had no service in the Philippine Commonwealth Army including the recognized guerrillas in the service of the United States Armed Forces (emphasis added.)   The RO denied entitlement to a one-time payment from Filipino Veterans Equity Compensation Fund in December 2009 because the appellant did not have qualifying service.  

In a January 2010 notice of disagreement, the appellant reported that she served under two aliases.  She submitted a copy of a September 1979 "Data of Military Service of Veteran."  The document contains instructions in the English language and responses by the appellant in her native language.  A translation has been obtained.  The appellant reported some aspects of her guerrilla service under one of the aliases.  The document has no indication of a relationship to U.S. Armed Forces service or to VA benefits.  The Board concludes that this document was likely part of a petition for benefits from the government of the Republic of the Philippines.  

The RO provided the document and the aliases to NPRC for another review.  See 38 C.F.R. § 3.302, see also Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any service department records in determining veteran status).   In May 2010, an NPRC representative reported that there was no change to the previous negative determination.  

In this case, the appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The single data sheet for use by the government of the Republic of Philippines submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department.  As such, it may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

More importantly, NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the US Armed Forces.  The most recent certification from NPRC is based upon all documents submitted by the appellant to verify her eligibility.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.

The Board stresses to the appellant that establishing veteran status with service in the Philippine Commonwealth Army is limited by the requirements and proscriptions of 38 C.F.R. § 3.203 and § 3.41.  These provisions require that an applicant prove service in the Philippine Commonwealth Army with either official documentation issued by a United States service department or verification of the claimed service by such a department.  Soria, 118 F.3d at 748; Palor v. Nicholson, 21 Vet. App. 325 (2007).  There are no other means.  Id.

As the appellant has not met the required military service criteria, eligibility for benefits under the Filipino Veterans Equity Compensation Fund administered by the United States Department of Veterans Affairs is denied.


ORDER

Eligibility for benefits under the Filipino Veterans Equity Compensation Fund administered by the United States Department of Veterans Affairs is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


